Citation Nr: 0707819	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  There is no objective evidence that the veteran 
participated in combat during service.

2.  There is no independent verification of a stressor in 
service, including related to the veteran's tour in Vietnam, 
to support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183; 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
accomplished in this case.  

In November 2004, the RO sent the veteran a letter regarding 
the VA's general duty to notify and assist the veteran 
pertaining to the service connection claim and requested 
information pertaining to a description of the stressor or 
stressor events which he believes led to his PTSD.  The Board 
concludes that the RO letter adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim for service connection for PTSD, complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to his claim.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was told to 
submit evidence he had in his possession. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish the severity of the condition or the effective date 
for the disability.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post- 
service medical records identified by the veteran.  He 
submitted numerous statements in support of his claim.  As 
such, the record is sufficient for a decision.

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).

The U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that "eligibility for a PTSD service-connection 
award requires" . . . specifically, "(1) [a] current . . . 
medical diagnosis of PTSD . . . ; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor."  Gaines v. West, 11 Vet. App. 353, 357 (1998), 
citing Cohen, supra, and Suozzi v. Brown, 10 Vet. App. 307 
(1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  Whether a veteran 
has submitted sufficient corroborative evidence of claimed 
in-service stressors is a factual determination.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

The veteran's DA Form 20 (Enlisted Qualification Record), 
states that he served as a cannoneer in Vietnam from August 
1965 to May 1966 with Battery B, 2nd Battalion, 19th 
Artillery, First Air Cavalry Division.  He was awarded the 
Vietnam Service Medal.  

The veteran's service medical records are negative for any 
findings, complaints or treatment of a psychiatric disorder 
or PTSD.  

The veteran underwent group therapy for PTSD at a VA Vet 
Center from May to October 2004.  He underwent psychological 
evaluation at a VA outpatient clinic in October 2004.  The 
veteran stated that he participated in combat around An Khe, 
Vietnam, and witnessed people being injured and killed.  He 
reported intrusive thoughts, bad dreams, isolative 
tendencies, interpersonal problems, and that he used 
marijuana to deal with the stress.  He was administered a 
Mississippi Scale for Combat Related PTSD which was noted to 
have been suggestive of PTSD.  The diagnosis was severe PTSD, 
marijuana dependence, and alcohol dependence.  

In response to a VA PTSD questionnaire received in March 
2005, he reported the following: witnessed local militiamen 
carrying three dead Vietcong soldiers on poles and a 
militiaman tried to cut out one of the dead soldier's gold 
teeth; witnessed many Vietnamese civilians drown while 
crossing a river when his unit tried to evacuate a village; 
witnessed Private First Class Satchel shoot himself in the 
head causing severe bleeding and one eyeball hanging from his 
head; participating in firefights; and having Sergeant Moran 
repeatedly call him a punk, and, on one occasion, the 
sergeant brandished a weapon at him during a battle.  

The Board initially points out that the service award given 
to the veteran is not among those listed in VA's Adjudication 
Procedure Manual (Manual) as conclusive evidence of 
participation in combat.  See M21-1, Part VI, Change 112, 
para 11.37(b)(1) (March 10, 2004).  Therefore, lay testimony, 
alone, is insufficient to establish the occurrence of the 
alleged stressors in this case.  Instead, the record must 
contain other objective information that corroborates the 
veteran's testimony or statements.  See 38 U.S.C.A. §§ 
1154(b), 5107; 38 C.F.R. §§ 3.102, 3.304(d); Hayes, Doran, 
Zarycki, Cohen, supra.  As there is no such evidence in the 
record that he participated in combat or otherwise 
independent verification that he experienced a stressor in 
service, as alleged, to support the diagnosis of PTSD that 
has been made, VA examination is not required, and his claim 
must be denied.

Some of the events which involve civilians cannot be verified 
through military records.  The veteran did not provide 
sufficient information regarding his participation in 
firefights to attempt a search of military records.  The RO 
noted that Vietnam casualty records do not list a 
"Satchel."

The veteran was asked to provide more specific information 
(e.g., names, dates and locations) but did not provide such 
information to enable the RO to corroborate his putative 
stressors.  See Pentecost, supra.  It should be noted that 
asking him to provide this level of detail and information 
does not present an impossible or onerous task.  See Wood, 1 
Vet. App. at 193.  The Board finds that the veteran has not 
provided specific information that would be sufficient for 
corroboration of any particular event or seek verification 
through the appropriate military department.  See 38 C.F.R. § 
3.159(c)(2)(i) (in the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).  
There is no indication of any record being available that 
would verify the veteran's claim.  Hence, the Board finds 
that the veteran has not alleged with specificity a valid in-
service stressor to support a diagnosis of PTSD in this case.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


